Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
	Applicant’s arguments, filed 12/10/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites “wherein the molecule is generally distributed throughout at least most of the CSF of the brain at therapeutically or diagnostically effective concentrations.”  The terms “generally distributed throughout at least most of the CSF” is a relative term, without guidance in the claim or the specification as to the scopes of “generally” and “at least most of the CSF.”  What concentration or dispersion of the molecule is required to be considered 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23-28 and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20040220546 to Heruth.  Heruth discloses a method comprising: selecting a subject for which delivery of a therapeutic or diagnostic molecule to cerebrospinal fluid (CSF) of a brain is desired; and administering a liquid formulation comprising the molecule to an CCSF-containing intrathecal space, such as a lumbar, thoracic, or cervical space,  of the subject, at a flow rate of less than 50 milliliters (50,000  microliters) per hour, wherein the liquid formulation is administered for 5 minutes or more (paragraph 37) (the range encompasses days, which is reasonably a period of time sufficient to reach a steady state concentration, consistent with the examples in the instant specification), wherein the drug may be morphine (paragraph 172) (a molecule with a molecular weight of less than 5 kDa) (abstract; paragraphs 7-56, 123, 172, 180).  Lower flow rates yield more equitable drug distribution radially for both hypobaric and hyperbaric drugs (paragraph 136).  The fluid may be administered by a catheter (paragraph 7).  The .
Heruth fails to teach an example where the therapeutic or diagnostic molecule is delivered at a “flow rate of less than 500 microliters per hour... for a period of time sufficient to reach a steady state concentration in CSF of the brain.”  Heruth further fails to teach “administering the liquid formulation at a second slower rate for a period of time sufficient to reduce the concentration of the molecule in the CSF.”  Heruth further fails to teach adding instructions.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to administer the therapeutic or diagnostic molecule at a flow rate of less than 500 microliters per hour for 5 minutes or more.   Heruth teaches that when the drug is administered to the upper cervical region, the drug may reach the brain within seconds (paragraph 180).  Given such fast delivery, the artisan would seek lower flow rates to maximize drug delivery to the brain and minimize 
Applicant argues that the present application demonstrates that agents may be broadly distributed in a subject's CSF when delivered at low flow rates, such as less than 500 microliters per hour.  The inventors have demonstrated that a widespread distribution of small or large molecules can be achieved in the CSF and also into tissue of the central nervous system (CNS) upon administration of the molecules into the CSF at low flow rates for a duration that allows the establishment and maintenance of steady state levels in the CSF. Heruth teaches away from administering a molecule at the claimed flow rates to achieve broad distribution in CSF of the brain and fails to lead one to the presently claimed methods as it merely reiterates the state of the art known to the present inventors at the time of filing; namely, low flow rates of a drug into the CSF were known to lead to limited distribution and high flow rates lead to broader distribution.   Although Heruth teaches that drug solutions may be delivered at rates of less than 50 milliliters per hour, the artisan would understand, despite Heruth’s teaching, when taken in context of Heruth and what as known in the art, that lower flow rates within Heruth’s range (less than 500 microliters per hour) would not be of any use for achieving broad distribution of the drug in CSF, or to achieve distribution in the CSF of the brain via intrathecal administration.  Heruth discloses a broad number of devices.  With regard to delivery of agents to the brain via the spinal canal for achieving broad distribution of agent within the spinal canal, Heruth teaches that the higher the flow rate, the broader the distribution, which teaches away from applicant’s range of less than 500 microliters per hour. Nothing in Heruth teaches or suggests that the low flow rates recited in the present claims, and nothing in Heruth would lead one to select a patient for which delivery of a molecule to the brain is desired and then to administer a liquid formulation 
Applicant's arguments have been fully considered but are not found persuasive. The examiner maintains that the teachings of Heruth render obvious applicant’s "flow rate of less than 500 microliters per hour... for a period of time sufficient to reach a steady state concentration in CSF of the brain." The flow rate of "less than 50 millilters (50,000 microliters) per hour" taught by Heruth overlaps with "less than 500 microliters per hour" of the instant claims. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05, I.  Regarding "for a period of time sufficient to reach a steady state concentration in CSF of the brain", the period of time of administration taught by Heruth of "5 minutes or more" overlaps with "1 to 3 days" of the examples in applicant’s specification. The examples is where the artisan would go to determine the period of time sufficient to each steady state concentration. As "5 minutes or more" of Heruth overlaps with "1 to 3 days" of the instant application, the artisan would find "1 to 3 days" through routine experimentation, which is the period of time sufficient to reach a steady state concentration in CSF of the brain, read in light of the specification. Regarding applicant's argument that Heruth teaches away from the claimed invention because it favors higher flow rates for broader distribution of the active agent, this is unpersuasive because Heruth at paragraph 168 teaches "decreasing infusion rate will result in more equitably radial distribution of a drug within the spinal column". This is not a teaching away from lower flow rates, but a teaching for lower flow rates, to create a more equitably radial distribution of the drug within the spinal column.  Regarding Applicant's argument that Heruth does not teach "and wherein the molecule is generally distributed throughout at least most of the CSF of the brain at therapeutically or diagnostically effective concentrations," Heruth . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-28 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,653,713. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.   The patent claims are directed to a method comprising: selecting a subject for which delivery of a therapeutic or diagnostic molecule to cerebrospinal fluid (CSF) of a brain is desired; and administering a liquid formulation comprising the molecule to an CSF-containing intrathecal space of the subject at a flow rate of less than 500 microliters per hour, wherein the liquid formulation is administered for a period of time sufficient to reach a steady state concentration in CSF of the brain, and wherein the molecular weight of the molecule is less than 5 kDa, between 15 kDa and 200 kDa, greater than 200 kDa, or a polypeptide or antisense DNA having a molecular weight of between 5 kDa and 15 kDa, and wherein the molecule is generally distributed throughout at least most of the CSF of the brain at therapeutically or diagnostically effective concentrations.  This anticipates the instant claims. 
Applicant respectfully traverses this rejection in view of the lack of indication of allowable subject matter. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
March 17, 2022